DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Species C (embodied in Figures 3 and 4) and sub-species C1 (embodied in Figure 5) directed to claims 1-15 in the reply filed on 10/08/2020 is acknowledged.
Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "124" and "126" in Figure 4 have both been used to designate guide device.  
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "130" and "128" in Figure 3 have both been used to designate guide device.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim objection
5.	Claims 2-9 and 11-15 are objected to because of the following informalities:  
In claim 2, line 1, “a piston device” should be changed to –“the piston device--.
In claim 3, line 1, “a piston device” should be changed to –“the piston device--.
In claim 4, line 1, “a piston device” should be changed to –“the piston device--.
In claim 5, line 1, “a piston device” should be changed to –“the piston device--.
In claim 6, line 1, “a piston device” should be changed to –“the piston device--.
In claim 7, line 1, “a piston device” should be changed to –“the piston device--.
In claim 8, line 1, “a piston device” should be changed to –“the piston device--.
In claim 9, line 1, “a piston device” should be changed to –“the piston device--.
In claim 11, line 1, “a pump device” should be changed to –“the pump device--.
In claim 12, lines 1-3, “A pump device according to Claim 11, wherein the first medium space is divided into a high-pressure space and a low-pressure space by a supplementary gasket element” should be changed to -- The pump device according to Claim 10, wherein the first medium space is divided into a high-pressure space and a low-pressure space by the supplementary gasket element.--
In claim 13, line 1, “a pump device” should be changed to –“the pump device--.
In claim 14, line 1, “a pump device” should be changed to –“the pump device--.
In claim 15, line 1, “a pump device” should be changed to –“the pump device--.
Appropriate correction is required.

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform main gasket element and/or supplementary gasket element in claims 1, 4-9, 11-12; guide device and/or guide element in claims 2-3 and 11; piston device in claim 10; valve device in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 5, 7 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 5 is vague and indefinite because it sets forth that “the supplementary gasket element takes a resilient form and/or the form of a sealing ring forming a closed ring, in particular a piston ring forming a closed ring”. As presently worded, it is unclear what structure the applicant is trying to claim or imply by this recitation. Specifically, it is unclear if the piston ring is an additional sealing ring or the same sealing ring, as recited in line 2. Furthermore, with respect to the recitation of “in particular a piston ring forming a closed ring”, it is not clear if merely a closed ring or a piston ring is needed to meet the claim due to the language of “in particular”.
In claim 7, the recitation of “the groove is preferably arranged in the piston or the piston receptacle” renders the claim indefinite, since it is not clear if merely the groove in the piston or the groove in the piston receptacle is needed to meet the claim due to the language of “preferably”. 
Claim 10 is vague and indefinite because it sets forth that “a piston device, in particular a piston device according to Claim 1”. As presently worded, it is unclear what structure the applicant is trying to claim or imply by this recitation. Specifically, it is unclear if this piston device is an additional piston device or the same piston device or another piston device, as recited in claim 1. Furthermore, with specific regard to the recitation of “in particular a piston device”, it is not clear if the piston device of claim 1 is required to meet the claim.
Applicant is required to clarify or to revise the claimed limitation.
Claim 10 recites the limitation "the free volume" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the internal space" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is vague and indefinite because it sets forth that “a first medium space that is divided into a high-pressure space and a low-pressure space by a guide device for guiding the piston and/or by a gasket element”. As presently worded, it is unclear whether the claim is attempting to require a separate, distinct “first medium space” and/or “high-pressure chamber” or further defines the “first medium space” and/or “high-pressure chamber”, as originally recited, or something else. While there is unclear if the piston device of claim 1 is required by claim 10 (from which claim 11 depends), the recitation of the “gasket element” renders claim 11 indefinite, since it is not clear if the gasket element is the main gasket element or supplementary gasket element, as recited in claim 1.
Applicant is required to clarify or to revise the claimed limitation.
Claim 12 is vague and indefinite because it sets forth that “the first medium space is divided into a high-pressure space and a low-pressure space by a supplementary gasket element”. As presently worded, this limitation is ambiguous, as it is unclear what structure the applicant is trying to claim or imply by this recitation. Claim 12 recites a high pressure space and a low pressure space, however, claim 11 (from which claim 12 depends) clearly recites that “the pump device includes a first medium space that is divided into a high-pressure space and a low-pressure space by a guide device for guiding the piston and/or by a gasket element”. Further, with respect to the recitation of “supplementary gasket element”, it is unclear if this limitation sets forth a new structure or further defines the “gasket element”, as recited in the claim 11.

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Fritschle et al. (hereinafter “Fritschle”) (Patent No.: US 9,822,878 B2).
Regarding claim 1, Fritschle  discloses a piston device (master cylinder 100, as presented in annotated Figure 1 and column 6 lines 65-67), including: 
a housing (cylinder housing 102 that is configured in two parts, as discussed in column 7 lines 23-36) that includes a piston receptacle (sleeve bore 120, which extends coaxially to the piston bore 104 and serves to receive the cylinder sleeve 118, is being used to designated the piston receptacle PR120, see column 7 lines 30-50 and annotated Figure 1); 
a piston (piston 106, see column 7 lines 40-46) that is arranged to be linearly displaceable in the piston receptacle (the piston 106 is moving in the actuating direction 110, as stated in column 10 lines 25-30, and is undoubtedly arranged to be linearly displaceable in the piston receptacle PR120, otherwise, the system cannot normally operate);
a main gasket element (main sealing element 134 for sealing the cylinder chamber 108, see column 8 lines 1-6) that separates a first medium space (defined by a supply chamber 154, see column 8 lines 51-59) from a second medium space (cylinder chamber 108, as discussed in column 7 lines 6-11), wherein the piston device (master cylinder 100) includes a supplementary gasket element (back up sealing element 136 for sealing between the cylinder sleeve 188 or piston receptacle, as stated in column 8 lines 39-48), different from the main gasket element (as best seen immediately below, the back up sealing element 136 is surely different from the main gasket element 134), for sealing in a region between the piston and the piston receptacle (see column 8 lines 32-48).  
Particularly, Fritschle demonstrates the master cylinder 100, wherein, as stated in column 7 lines 22-26, the cylinder housing 102 is configured in two parts and comprises a base member 116 and a cylinder sleeve 118. Especially, Fritschle further notes that the base member 116 comprises a sleeve bore 120, which extends coaxially to the piston bore 104 of the cylinder housing 102 and merely has a larger diameter than the piston bore 104. The sleeve bore 120 serves to receive the cylinder sleeve 118 which is formed with a hollow cylindrical shape (see column 7 lines 30-40). Clearly, disclosing this sleeve bore 120, Fritschle specifically teaches a piston receptacle PR120, wherein the piston 106 is movable to and fro between two end positions.
In this disclosure, in column 2 lines 39-46, Fritschle details that the master cylinder comprises at least one back up sealing element for sealing the intermediate 
[AltContent: textbox (Second medium space/cylinder chamber 108)][AltContent: textbox (First medium space/ supply chamber 154 )]
    PNG
    media_image1.png
    641
    765
    media_image1.png
    Greyscale

By this means, unwanted escape of hydraulic medium can be reliably prevented. Furthermore, in column 8 lines 50-60, Fritschle expressly teaches that a supply opening 152 is provided in the cylinder housing 102, connecting a supply chamber 154 in the pressure equalisation position of the piston 106 to the cylinder chamber 108 so that 
Moreover, with specific regard to functional limitation directed towards the intended use of the apparatus, namely "… arranged to be linearly displaceable in the piston receptacle" and/or “for sealing in a region between the piston and the piston receptacle”, the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114). 
Thus, Fritschle appears to disclose all aspects of Applicant's claimed invention.
Regarding claim 2, Fritschle substantially discloses a piston device, as claimed and detailed above. Additionally, in column 3 lines 32-36, Fritschle specifically teaches that at least one cylinder sleeve preferably serves to accommodate and guide the piston. For this purpose, it can be provided that at least one cylinder sleeve has an internal diameter which (disregarding tolerances) substantially corresponds to the external diameter of the piston. 
Furthermore, in column 8 lines 39-48, Fritschle especially notes: The back up sealing element 136 for sealing between the cylinder sleeve 118 and the piston 106 is arranged, for example, in an annular recess 147 (peripheral groove 196) in the piston 106 and can also be configured as an O-ring seal or an X-ring seal. In one embodiment of the master cylinder 100 (not shown), it can be provided that the back up sealing element 136 is arranged between the cylinder sleeve 118 and the piston 106 in an annular recess on an internal side 150 of the cylinder sleeve 118.
[AltContent: textbox (Guide device GD118 against which the piston abuts and by means of which the piston is guided in linearly displaceable manner)]
    PNG
    media_image2.png
    562
    766
    media_image2.png
    Greyscale

Accordingly, as best seen immediately above, one of ordinary skill in the art would surely recognize that the piston receptacle PR120 includes a guide device GD118 against which the piston 106 abuts and by means of which the piston 106 is guided in linearly displaceable manner, wherein the supplementary gasket element 136 abuts on one side, that is defined by an internal side 150 of the cylinder sleeve 118, against a guide element 118 of the guide device GD118 and on the other against the piston 106, as instantly claimed. 
Regarding claim 3, Fritschle substantially discloses a piston device, as claimed and detailed above. Additionally, in column 7 lines 30-37, Fritschle expressly states: In order to receive the cylinder sleeve 118, the base member 116 comprises a sleeve bore 120 which extends coaxially to the piston bore 104 of the cylinder housing 102 and merely has a larger diameter than the piston bore 104. the sleeve bore 120 serves to receive the cylinder sleeve 118 which is formed with a hollow cylindrical shape. As such, one skilled in the art would surely recognize that the guide element 118 takes the form of a hollow slide cylinder, as instantly claimed. 
Regarding claim 4, Fritschle substantially discloses a piston device, as claimed and detailed above. Additionally, in column 7 lines 4-12, Fritschle teaches: A piston identified as a whole as 106 and produced, for example, from injection moulded plastics is arranged in the piston bore 104, wherein, in a cylinder chamber 108 delimited by the piston 106 and the piston bore 104, the piston 106 can subject a hydraulic medium present in the cylinder chamber 108 to pressure by means of a movement of the piston 106 in an actuating direction 110 (movement direction). 
Further, Fritschle especially notes that the piston 106 of the master cylinder 100 being moved in the actuating direction 110 in order to subject the hydraulic medium to pressure in the cylinder chamber 108.
 In fact, Fritschle’s piston device is certainly designed such that the piston 106 is movable to and fro between two end positions, wherein, in one end position of the piston 106, in which it is moved to the maximum extent in the direction of the second medium space 108, the supplementary gasket element 136 is arranged in an end region 
Regarding claim 5 (as best understood), Fritschle substantially discloses a piston device, as claimed and detailed above. 
Additionally, in column 2 lines 47-52, Fritschle teaches: at least one back up sealing element which is configured as an O-ring seal, an X-ring seal, a lip seal or a plunger seal. In this way, particularly effective sealing of the master cylinder can be achieved. More specifically, in column 8 lines 35-38, Fritschle further states that the back up sealing element 136 is being configured as an O-ring seal or an X-ring seal. Accordingly, the Examiner must assert that the supplementary gasket element clearly takes a resilient form and/or the form of a sealing ring forming a closed ring, in particular a piston ring forming a closed ring, as instantly claimed. 
Regarding claims 6 and 7, Fritschle substantially discloses a piston device, as claimed and detailed above. Additionally, in column 8 lines 39-44, Fritschle explicitly teaches that the back up sealing element 136 for sealing between the cylinder sleeve 118 and the piston 106 is arranged, for example, in an annular recess 147 (peripheral groove 196) in the piston 106 and can also be configured as an O-ring seal or an X-ring seal. Surely, as best seen immediately below, the supplementary gasket element, which is defined by the back up sealing element 136, is being received in a ring-shaped groove 196, wherein the groove is preferably arranged in the piston 106 or the piston receptacle and/or having a projection that protrudes radially outwards and forms a sealing27 edge for the supplementary gasket element to abut against the piston receptacle, as instantly claimed.
[AltContent: textbox (Projections of the supplementary gasket element 136 protruding radially outwards and forming a sealing27 edge for the supplementary gasket element to abut against the piston receptacle )][AltContent: rect][AltContent: rect]
    PNG
    media_image3.png
    652
    767
    media_image3.png
    Greyscale

Regarding claim 8, Fritschle substantially discloses a piston device, as claimed and detailed above. Furthermore, as depicted in annotated Figure 1 above, Fritschle evidently demonstrates as how the piston 106 is taking the form of a plunger, as instantly claimed. 

12.	Claim(s) 1 and 9-15 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Gu et al. (hereinafter “Gu”) (Pub. No.: CN204627970 (U) cited in IDS of 09/17/2020, English Translation appended).
Regarding claim 1, Gu discloses a piston device (piston device PD15, as presented in Paragraph [0057] and annotated Figure 1), including: 
(housing H, which includes a stuffing box 14 and a pump head 11, as depicted in annotated Figure 1) that includes a piston receptacle (pump receptacle PR14, within which a plunger 15 runs with reciprocating motion, as discussed in Paragraph [0057] and shown in annotated Figure 1); 
a piston (plunger 15, see Paragraphs [0057]-[0058]) that is arranged to be linearly displaceable in the piston receptacle (as stated in Paragraph [0057], the plunger 15 is undoubtedly being arranged to be moved linearly in a reciprocating manner); 
a main gasket element (second sealing member 163, as described in Paragraph [0064] and seen immediately below) that separates a first medium space (fluid channel 111 and working chamber, as detailed in Paragraphs [0057] and [0059]) from a second medium space (space SS15 that is inherently disposed below the plunger 15, as discussed in Paragraph [0037]), wherein the piston device (piston device PD15, as depicted in annotated Figure 1) includes a supplementary gasket element (first seal 161, see Paragraph [0061]) different from the main gasket element (as best seen immediately below, the second sealing member 163 is spaced apart from the first seal 161), for sealing in a region between the piston and the piston receptacle (the first seal 161 is undoubtedly arranged for sealing in a region between the piston and the piston receptacle, as illustrated in annotated Figures 1-4).
Particularly, Gu discloses the pump head assembly of the single plunger metering pump, wherein the first seal 161 is being a plurality of Y-shaped seals inserted in sequence. 

    PNG
    media_image4.png
    748
    675
    media_image4.png
    Greyscale

Especially, in Paragraph [0062], Gu  teaches: The sealing lips of the multiple Y-shaped seals are all facing the pump head 11. Since the first seal 161 is installed in the containing groove in a compressed manner, that is, multiple Y-shaped seals The type seal is installed in the accommodating groove in a compressed manner. It can be seen from the figure that when multiple Y-shaped seals are compressed, the sealing lip of each Y-shaped seal will face the plunger 15 in the radial direction. It expands with the inner wall of the accommodating groove and forms a self-tightening effect through elastic deformation to fill the gap between the plunger 15 and the accommodating groove as much as possible, that is, to fill the gap between the plunger 15 and the stuffing box 14 , which greatly improves the sealing performance of the utility model. In fact, Gu surely exhibits as the supplementary gasket element, which is defined by the first seal 161, is being different from the main gasket element and used for sealing in a region between the piston 15 and the piston receptacle PR14, as instantly claimed.
Thus, Gu appears to disclose all aspects of Applicant's claimed invention.
Regarding claim 9, Gu substantially discloses a piston device, as claimed and detailed above. Additionally, in Paragraph [0063], Gu discloses that the inner and outer sides of the first pressure ring 162 are correspondingly connected to the backflow channel and the working chamber. The positions of the holes are provided with annular grooves. Especially, Gu exhibits a buffer cavity that is formed on the inner and outer sides of the first pressure ring 162. Further, Gu explicitly teaches: By providing a buffer cavity, when a lot of fluid enters the gap between the plunger 15 and the stuffing box 14, a space can be provided for buffering and temporary storage of the fluid, thereby avoiding fluid leakage when there is more fluid. 
Clearly, disclosing the buffer cavity and the working chamber, Gu specifically teaches a low pressure space and high-pressure space.
As best seen in annotated Figure 1 below, the supplementary gasket element 161 is arranged between the working space or high-pressure space and low pressure space, which is defined by the buffer cavity or collecting chamber. Consequently, the Examiner must assert that the supplementary gasket element 161 separates a high-


    PNG
    media_image5.png
    621
    777
    media_image5.png
    Greyscale

Regarding claim 10 (as best understood), Gu discloses a pump device (see Abstract), including the following: a piston device (piston device PD15, as discussed in claim 1); 
a supply conduit (supply conduit SC111 having an inlet one-way valve 12, as shown immediately below and detailed in Paragraphs [0059] & {0070]) for supplying a (for delivering fluid flow into the working chamber through when the inlet one way valve 12 opens, see Paragraphs [0057] and [0070]) to the high-pressure chamber (working chamber, as discussed in Paragraphs [0059] and [0070]); 
a removal conduit (removal conduit RC111, including an outlet check valve 13, see Paragraphs [0059]& [0070]) for removing the first medium from the high-pressure chamber (the fluid is forced out from the outlet check valve 13 to the outside of the fluid channel 111 when the outlet check valve is opened, as noted in Paragraph [0070]).  

    PNG
    media_image6.png
    695
    832
    media_image6.png
    Greyscale

Specifically, in Paragraph [0057], Gu discloses that the stuffing box 14 and the pump head 11 are arranged perpendicular to each other. The stuffing box 14 has a 

Regarding claims 11-12, Gu substantially discloses a pump device, as claimed and detailed above. Additionally, in Paragraph [0063], Gu discloses that the inner and outer sides of the first pressure ring 162 are correspondingly connected to the backflow channel and the working chamber. The positions of the holes are provided with annular grooves. Especially, Gu exhibits a buffer cavity that is formed on the inner and outer sides of the first pressure ring 162. Further, Gu explicitly teaches: By providing a buffer cavity, when a lot of fluid enters the gap between the plunger 15 and the stuffing box 14, a space can be provided for buffering and temporary storage of the fluid, thereby avoiding fluid leakage when there is more fluid. 
Clearly, disclosing the buffer cavity and the working chamber, Gu specifically teaches a low pressure space and high-pressure space. As best seen in annotated Figure 1 above, the supplementary gasket element 161 is arranged between the working space or high-pressure space and low pressure space, which is defined by the buffer cavity or collecting chamber. Consequently, the Examiner must assert that the pump device surely includes a first medium space that is divided into a high-pressure space and a low-pressure space by a guide device for guiding the piston and/or by a gasket element/ supplementary gasket element 161.  

Regarding claims 13 and 14-15, Gu substantially discloses a pump device, as claimed and detailed above. Additionally, in Paragraph [0057], Gu specifically describes During the movement of the plunger 15, fluid will enter the annular gap between the plunger 15 and the stuffing box 14, and these fluids will flow downward under the influence of gravity, so the return channel 141 is set at the bottom of the stuffing box 14. The inside of the side wall can effectively ensure that the fluid entering the gap between the plunger 15 and the stuffing box 14 will flow into the return channel 141 (see Paragraph [0057]). Gu then goes on to describe: the fluid in the gap can enter the buffer cavity inside the first pressure ring 162 from the buffer cavity outside the first pressure ring 162 through the through hole on the first pressure ring 162, or enter the buffer cavity inside the first pressure ring 162 to the buffer cavity outside the first pressure ring 162 and finally flow into the return channel 141 (see Paragraph [0063]). In fact, Gu surely exhibits as how the pump device includes a connection conduit by which medium is removable from the low-pressure space and/or includes a connection conduit that fluidically connects the low-pressure space to the supply conduit, as instantly claimed. 
However, most important aspect in Gu is his specific arrangement of the valve device 12 and/or 142 that is surely associated with the connection conduit 141. 
Notably, in Paragraph [0070], Gu states: The pressure in the medium decreases, the inlet one-way valve 12 opens, and the fluid is sucked into the fluid channel 111.
As best seen immediately below, Gu evidently illustrates as how the connection conduit 141 is forming a fluid connection between the low pressure space and the supply conduit and how the non-return valve 142 is being arranged in the connection conduit.
[AltContent: textbox (Non-return valve 142)][AltContent: rect]
    PNG
    media_image7.png
    509
    684
    media_image7.png
    Greyscale

With specific regard to functional limitations directed towards the intended use of the apparatus, namely “… in the event of a movement of the piston out of the high- pressure chamber, the valve device opens and a medium in the low-pressure space is removable from the low-pressure space and/or is suppliable to the supply conduit by way of the connection conduit”, as stated in claim 15, one skilled in the art would surely recognize that the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114). 


Prior Art
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of three patens.
US 10,107,245 B2, US 10,393,112 B2 and US 2017/0009722 A1 are cited to show a piston fuel pump having supporting and sealing assembly for the pump piston, wherein the supporting  and sealing assembly including a guiding system configured to axially guide the pump piston in the pump cylinder and a sealing system arranged on a circumference of the pump piston.

Conclusion

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/L.P/Examiner, Art Unit 3746           
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746